DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

         CERT RESTORATION, LLC a/a/o PHANOR JOSEPH,
                         Appellant,

                                      v.

          CITIZENS PROPERTY INSURANCE CORPORATION,
                           Appellee.

                                No. 4D21-1473

                            [February 16, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Frank   S.    Castor,    Judge;   L.T.    Case    No.
502017CC014087XXXXMB.

   Erik D. Diener of The Diener Firm, P.A., Plantation, for appellant.

   David C. Borucke of Cole, Scott & Kissane, P.A., Tampa, for appellee.

PER CURIAM.

  Affirmed. See First Call 24/7, Inc. v. Citizens Prop. Ins. Corp., 46 Fla. L.
Weekly D2419 (Fla. 4th DCA Nov. 10, 2021).

CIKLIN, GERBER and FORST, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.